Citation Nr: 0608234	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, claimed as a leg length discrepancy.

2.  Entitlement to service connection for bilateral 
mastalgia.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1998 to July 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a RO decision that denied the 
benefits sought on appeal.

The claim of service connection for bilateral mastalgia is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a right leg disability; her 
legs are of equal length.

2.  There is no current medical evidence of chronic 
sinusitis.


CONCLUSIONS OF LAW

1.  A right leg disorder, claimed as a leg length 
discrepancy, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in October 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
She was advised that it was her responsibility to either send 
medical treatment records from her private physician 
regarding treatment for her claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for her.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and her VA records have been associated 
with the claims file.  Notably, the examination conducted in 
October 2002 addressed the dispositive matters in this case 
to include whether the veteran has the disabilities at issue, 
and if so, whether such disabilities are related to service.  
The veteran has not identified any private medical records 
pertinent to her claims.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 17 Vet. App. at 412.  The veteran 
was asked to advise VA if there were any other information or 
evidence she considered relevant to her claims so that VA 
could help her by getting that evidence.  She was also 
advised what evidence VA had requested, and notified in the 
statement of the case and supplemental statement of the case 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Therefore, the duty 
to notify of the inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims of service connection for a right 
leg disorder and sinusitis, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Review of the veteran's service medical records shows that 
she was diagnosed as having sinusitis several times between 
June 1998 and December 2001.  In December 2001, the veteran 
reported facial pain and otalgia, but no abnormal objective 
findings were noted.  The veteran was diagnosed with seasonal 
allergic rhinitis not chronic sinusitis, and prescribed 
Flonase, an inhaled prescription allergy medication.  
Additionally, a February 2002 examination found that she had 
normal lower extremities, except a limp, which was determined 
to be secondary to her hip bursitis.  A Medical Board report 
dated in February 2002 noted that the veteran's bilateral hip 
bursitis was found to interfere with the reasonable 
performance of her duties, and her case was to be referred to 
the Physical Examination Board.  The veteran's Department of 
Defense Form DD-214, Armed Forces of the United States Report 
of Transfer of Discharge, reflected that the veteran was 
discharged honorably from active service in July 2002 on the 
basis of physical disability.  

Subsequent to service, a fee-based examination was conducted 
in October 2002.  The veteran reported that following an 
evaluation of an episode of acute low back spasms in the 
spring of 2002, she was informed that she had a leg length 
discrepancy, in that her right leg was shorter than her left 
leg.  She reported that she had been given a right foot heel 
lift and was using it, but that it failed to relieve the 
pain.  The veteran also reported chronic facial sinus 
congestion, sinus pain, and headaches, but denied a diagnosis 
of chronic sinusitis.  

Physical examination showed that the nares were patent, with 
slightly erythematous turbinates.  The oropharynx was moist, 
without erythema or lesions.  There was slight tenderness to 
palpation of the left cheek.  Normal speech was noted.  There 
was no tenderness to palpation of the bilateral jaws or 
temporomandibular joints.  The examiner noted that the 
veteran's gait was characterized by a limp favoring the right 
leg.  The veteran's legs, from the anterosuperior iliac spine 
to the medial malleolus, measured 32 inches bilaterally.  
There were no signs of abnormal weightbearing.  The examiner 
observed that at the examination, the veteran was not using 
any devices to assist in ambulating, but noted that the 
veteran reported occasionally using a cane.  The femurs and 
tibias showed no abnormalities bilaterally.  X-rays of the 
sinuses, bilateral femurs, and bilateral lower legs were all 
negative for abnormal findings.  The examiner stated that 
there was no pathology to render a diagnosis with regard to 
the veteran's claimed right leg length discrepancy or 
sinusitis.

In August 2004, a hearing was conducted at the RO before the 
undersigned.  The veteran reported that when she was 
diagnosed with bilateral hip bursitis, she was told that one 
leg was shorter than the other.  She noted that prior to 
service, she was physically active in dance, aerobics, and 
other activities, and never experienced problems with her 
hips or legs.  However, she now had a shoe lift, and 
occasionally used a cane to ambulate.  The veteran also 
reported that she first experienced sinus trouble in the 
military, while stationed stateside, and that it continued 
when she went overseas.  She asserted that she continued to 
receive treatment for this condition as a civilian, currently 
experienced breathing problems, sinus pain, and sinus 
pressure, and was prescribed medication for relief of her 
symptoms. 

In response to questioning from the member of the Board, the 
veteran stated that she felt that the fact that her right leg 
was shorter than her left might be aggravating her bilateral 
hip bursitis, and that the difference in leg length led to a 
limp, and caused stress on her ankles and knees.  She noted 
that her sinus pain was severe, and that she had to medicate 
with Flonase at least twice per day.  She reported that she 
went to see her primary care physician, Dr. N., for most of 
her conditions; the Board notes that the veteran did not 
provide Dr. N.'s first name, or the name or address of the 
medical practice facility.

Right Leg Disability

The medical evidence of record does not show that the veteran 
currently has a right leg disability to include a leg length 
discrepancy.  On examination in October 2002, the veteran's 
legs measured 32 inches bilaterally, and no length 
discrepancy was noted.  Further, the February 2002 routine 
examination did note that the veteran had a limp that favored 
her right side; however, the physician noted that the limp 
was due to her service-connected bilateral hip bursitis.  As 
such, any symptomatology related to the limp is to be 
contemplated in the rating assignment for the bilateral hip 
bursitis.  It is noted that the limp has not been associated 
with a right leg disability.  In fact, a right leg disability 
to include a leg length discrepancy is not currently noted on 
objective examination.  As there is no evidence that the 
veteran has a right leg length discrepancy or other right leg 
disability, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Sinusitis

The medical evidence of record also does not show that the 
veteran has a current diagnosis of chronic sinusitis.  
Although the veteran had diagnoses of sinusitis in service, 
her last report of sinus symptoms prior to service discharge 
resulted in a diagnosis of seasonal allergic rhinitis, not 
chronic sinusitis.  On VA examination in October 2002, the 
fee-based examiner noted that there was no pathology on which 
to base a diagnosis of sinusitis.  Finally, although the 
veteran reported during her August 2004 hearing before a 
member of the Board that she continued to be prescribed 
Flonase for her sinus pain, pressure and congestion, she 
failed to identify the treating physician with any 
specificity, and did not authorize VA to obtain any 
outstanding treatment records despite being asked to do so.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  If a claimant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  With no evidence of 
a current diagnosis of chronic sinusitis, service connection 
for sinusitis is not warranted.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for sinusitis is denied.


REMAND

Review of the veteran's service medical records shows that 
the veteran had no history of any breast disorder on service 
entrance in April 1998.  In September 2001, the veteran's 
reported breast pain was initially determined to be secondary 
to a ruptured cyst.  However, between February 2002 and April 
2002, she was repeatedly diagnosed as having mastalgia.  
Subsequent to service, the veteran was diagnosed with 
mastalgia both on fee-based examination in October 2002 and 
by her private physician in January 2004.  

It is evident that the veteran was diagnosed with breast 
problems both in service and subsequent to service.  However, 
during the fee-based examination, the examiner failed to 
provide an opinion as to whether the veteran's current 
diagnosis of mastalgia was related to breast problems in 
service.  Such an opinion must be obtained before the 
veteran's claim can be decided.  See 38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, the issue of entitlement to service connection 
for bilateral mastalgia is remanded for the following 
actions:

1.  The veteran should be asked to provide a 
list containing the names and mailing 
addresses of all health care professionals 
and/or facilities (private and government) 
where she has been treated for breast 
problems since service.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not already 
on file.  All information obtained should be 
made part of the file.

2.  The veteran's claims file should be 
forwarded to a VA examiner, who should, 
after reviewing the veteran's claims file, 
state an opinion as to whether the veteran's 
current diagnosis of mastalgia is related to 
manifestations of breast problems in 
service.  The claims file must be made 
available to and reviewed by the examiner.  
The report of examination should include a 
detailed account of all manifestations of 
mastalgia found to be present.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
A complete rationale should be provided for 
any opinion(s) stated.  

The veteran is hereby notified that in the 
event she is scheduled for an examination, 
it is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  
In the event that the veteran does not 
report for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  After the above development has been 
completed, the RO should readjudicate the 
claim for entitlement to service connection 
for bilateral mastalgia on the merits.  If 
the benefit on appeal remains denied, an 
additional supplemental statement of the 
case should be issued, and the veteran and 
her representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


